Title: To George Washington from Claude Gabriel, marquis de Choisy, 3 October 1781
From: Choisy, Claude Gabriel, marquis de
To: Washington, George


                  
                     Sir 8bre 3th 1781
                     after noon at 3 o Clock.
                  
                  I have the honnor to inform you that by our arrival at Saoul’s tavern we have met with the ennemi who was in number about 500 men Cavalry and Infantry, that the Cavalry at the Duc of Lauzun has attaqued them, pierced throug and that we have had a great advantage on them we can esteem they have 30 men Killed or Wounded the 2 hundred men grenadier Americains who were the only Infantry advanced enough to have part in the affair and who have behaved exeedingly well have Killed one officer who was at the head of the Infantry of the ennemi.  t’is a general report that Tarleton has been wounded.  the ennemi have retired to glocester and we are quietly in our Camp where I expect you will join to morrow as we have already agreed.  I have the honner to be your Most humble servant
                  
                     Choisy
                  
               